Broyles, C. J.
1. The written motion of the plaintiff in error to be allowed to amend the bill of exceptions by adding thereto the name of Mrs. Clyde Dewald as a party defendant in error (the motion being accompanied by a written waiver of service by Mrs. Dewald, her consent to be made a party defendant in error, and her agreement for the case to be heard at once) is granted, and the motion of the defendant in error to dismiss the bill of exceptions is denied.
2. Under the facts of the case as disclosed by the record, the finding of the jury in the justice’s court in favor of the defendant in error was authorized, and the judge of the superior court did not err in entering the following judgment: “The defendant in certiorari having waived his judgment as to Mrs. Clyde Dewald, it is ordered and adjudged that the certiorari be sustained as to Mrs. Clyde Dewald and overruled as to Clyde Dewald.”

Judgment affirmed.


Luke, J., concurs. Blo'ockoorlh, J., absent on account of illness.